DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection to the drawings has been withdrawn.
The drawings were received on 19 March 2021. These drawings are satisfactory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al., US Patent Number 5,003,877 (hereinafter Yano) in view of Ihme, US Patent Publication 2011/0035040 A1 (hereinafter Ihme) and Chambon, US Patent Number 3,283,712 (hereinafter  .
Regarding claim 1:
Yano teaches an inking system for a rotary printing unit and for the adjustment of printing parameters, the printing machine being configured to print on a printing support, the inking system comprising
an inking cylinder (17, Fig. 1) and an etched cylinder (1, Fig. 1) arranged to retain ink between them in a nip area (2, Fig. 1) and configured to turn in a direction;
an ink source comprising two tanks for storing ink and suitable for drawing ink from the two tanks in configurable amounts (14a, 14b, Fig. 1);
wherein the ink source is configured to be operatively connected to control means (unillustrated control means that controls which of tank 14a and 14b provide ink to fountain 18, Fig. 2).
Yano does not teach configured to turn in the same direction;
a sensor configured to obtain a measured value of the printing parameters on the printing support;
control means adapted to compare the measured value of the printing parameters with a target value;
wherein the ink source is configured to be operatively connected to the control means whereby, when the measured value of the printing parameters differs from the target value, the ink source is activated by the control means to provide ink from the two tanks in corrected relative amounts to the nip area.
Ihme teaches an ink source (24, Fig. 1) comprising two tanks for storing ink and suitable for drawing ink from the two tanks in configurable amounts (tanks 25, 26, Fig. 1);

control means adapted to compare the measured value of the printing parameters with a target value (5, 23, Fig. 1);
wherein the ink source is configured to be operatively connected to the control means whereby, when the measured value of the printing parameters differs from the target value, the ink source is activated by the control means to provide ink from the two tanks in corrected relative amounts to the nip area (fill line 13 from tank 10 to ink head 8, Fig. 1; “After computing the deviation .DELTA.K of the actual value of the ink area from the setpoint of the chromaticity coordinate S, it is possible to decide on the corrective measures,” ¶ 0093; “Information regarding the composition and quantity of correction ink can be sent to this control device 23 via the control line 14, the intersection 29 and the interface 30. Based on these information an ink recipe is created, and the decentral ink mixing device 24 provides for a corrective ink mixture for the printing press,” ¶ 0095).
Ihme teaches that this system is applicable to flexo or gravure printing (“especially n gravure printing and flexo printing,” ¶ 0088), and is advantageous for minimizing time required for measurements by extrapolating densitometrically measured values (¶¶ 0014-0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yano to add the print measurement and ink mixing and ink replenishment system of Ihme to automatically measure printed product and replenish ink to the chamber 6, because this would advantageously provide automatic replenishment of ink and correct printing via extrapolating densitometrically measured values, thereby resulting in an ink source comprising two tanks for storing ink and suitable for drawing ink from the two tanks in 
Chambon teaches an inking unit having two rollers (2, 3, Fig. 1) with a nip full of ink between them (5, Fig. 1), the two rollers turning in the same direction (“the inking roller 2 and the ink feed roller 3 revolve in a clockwise direction,” col. 3, lines 23-25), which is advantageous, because one of the rolls acts as a wiper for the other roll (“acts as a wiper with respect to the inking roller 2,” col. 3, lines 26-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yano such that the roller 17 and 1 turn in the same direction, because Chambon teaches that rollers that turn in the same direction can be advantageous because one roller acts as a wiper for the other roller, thereby resulting in configured to turn in the same direction.
Regarding claim 2, the combination of Yano, Ihme, and Chambon teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Yano, Ihme, and Chambon also teaches an ink outlet configured to drop ink directly on the inking cylinder or directly into the nip area (Yano: 12 deposits ink directly into nip full of ink 2, Fig. 1; Ihme: outlet 13 deposits ink directly into ink reservoir, Fig. 4).
Regarding claim 3, the combination of Yano, Ihme, and Chambon teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Yano, Ihme, and 
Regarding claim 4, the combination of Yano, Ihme, and Chambon teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Yano, Ihme, and Chambon also teaches wherein the inking cylinder is configured to rotate in a direction suitable for carrying ink through the nip area toward the etched cylinder (Yano: ink ends up on pattern roller, “for printing a sheet,” col. 1, line 7).
Regarding claim 5, the combination of Yano, Ihme, and Chambon teaches the invention of claim 4, as set forth in the rejection of claim 4 above. The combination of Yano, Ihme, and Chambon also teaches a doctor blade configured to remove the ink from a top surface of the etched cylinder and positioned so that the nip area is located between the doctor blade and a contact line between the etched cylinder and the inking cylinder (Chambon: doctor blade 12 can remove ink from roller with which doctor blade 12 is engaged, Fig. 1).
Regarding claim 6, the combination of Yano, Ihme, and Chambon teaches the method for supplying ink for an inking system as claimed in claim 1. The combination of Yano, Ihme, and Chambon also teaches
measuring at least one printing characteristic on the printing support at the output of the printing unit using the sensor (Ihme: 4, Fig. 1); and
when the measured at least one printing characteristic does not match a target predefined value, computing a corrected mixture of ink and drawing the corrected mixture from the ink source, and delivering said corrected mixture to the nip area between the etched cylinder and the inking 
Regarding claim 7, the combination of Yano, Ihme, and Chambon teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Yano, Ihme, and Chambon also teaches wherein the corrected mixture is poured directly into the nip area (Ihme: tube 13 deposits ink directly into the ink reservoir, Fig. 4).
Regarding claim 12, the combination of Yano, Ihme, and Chambon teaches the invention of claim 6, as set forth in the rejection of claim 6 above. The combination of Yano, Ihme, and Chambon also teaches wherein a total amount of ink mixture in the nip area is measured by a second sensor and maintained (Ihme: “Due to these measured values, the respective control system knows the ink composition and the quantity of ink within the press,” ¶ 0088) to a level that does not exceed 500 grams per meter of etched cylinder width (it would be obvious to maintain to a level that does not exceed 500 grams per meter, if, for example, the system had a maximum limit on amount of ink of 501 grams per meter).
Regarding claim 13:

an inking cylinder (17, Fig. 1) and an etched cylinder (1, Fig. 1) arranged to retain ink between them in a nip area, the nip area being defined as a volume between the inking cylinder and the etched cylinder in a vicinity of a contact point of the inking cylinder and the etched cylinder, the inking cylinder and the etched cylinder turning in a direction (nip, 2, Fig. 1; direction of arrows, Fig. 3);
an ink source comprising two tanks for storing ink and suitable for drawing ink from the two tanks in configurable amounts (14a, 14b, Fig. 1);
wherein the ink source is configured to be operatively connected to control means (unillustrated control means that controls which of tank 14a and 14b provide ink to fountain 18, Fig. 2); and 
providing ink directly into the nip (12, Fig. 1).
Yano does not teach configured to turn in the same direction;
a sensor configured to obtain a measured value of the printing parameters on the printing support;
control system configure to: compare the measured value of the printing parameters with a target value;
when the measured value of the printing parameters differs from the target value, control the ink source to provide ink from the two tanks in corrected relative amounts directly to the nip area in the volume between the inking cylinder and the etched cylinder.

a sensor configured to obtain a measured value of the printing parameters on the printing support (4, Fig. 1);
control means adapted to compare the measured value of the printing parameters with a target value (5, 23, Fig. 1);
wherein the ink source is configured to be operatively connected to the control means whereby, when the measured value of the printing parameters differs from the target value, the ink source is activated by the control means to provide ink from the two tanks in corrected relative amounts to the nip area (fill line 13 from tank 10 to ink head 8, Fig. 1; “After computing the deviation .DELTA.K of the actual value of the ink area from the setpoint of the chromaticity coordinate S, it is possible to decide on the corrective measures,” ¶ 0093; “Information regarding the composition and quantity of correction ink can be sent to this control device 23 via the control line 14, the intersection 29 and the interface 30. Based on these information an ink recipe is created, and the decentral ink mixing device 24 provides for a corrective ink mixture for the printing press,” ¶ 0095).
Ihme teaches that this system is applicable to flexo or gravure printing (“especially n gravure printing and flexo printing,” ¶ 0088), and is advantageous for minimizing time required for measurements by extrapolating densitometrically measured values (¶¶ 0014-0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yano to add the print measurement and ink mixing and ink replenishment system of Ihme to automatically measure printed product and replenish ink to the chamber 6, because this would advantageously provide automatic replenishment of ink and 
Chambon teaches an inking unit having two rollers (2, 3, Fig. 1) with a nip full of ink between them (5, Fig. 1), the two rollers turning in the same direction (“the inking roller 2 and the ink feed roller 3 revolve in a clockwise direction,” col. 3, lines 23-25), which is advantageous, because one of the rolls acts as a wiper for the other roll (“acts as a wiper with respect to the inking roller 2,” col. 3, lines 26-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yano such that the roller 17 and 1 turn in the same direction, because Chambon teaches that rollers that turn in the same direction can be advantageous because one roller acts as a wiper for the other roller, thereby resulting in configured to turn in the same direction.
Regarding claim 14, the combination of Yano, Ihme, and Chambon teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Yano, Ihme, and Chambon also teaches wherein, to control the ink source to provide the ink from the two tanks in the corrected relative amounts, the control system is further configured to: when the measured value of the printing parameters differs from the target value by an amount that is still within printing specifications, control the ink source to provide the ink from the two tanks in the corrected 
Regarding claim 15, the combination of Yano, Ihme, and Chambon teaches the invention of claim 13, as set forth in the rejection of claim 13 above. The combination of Yano, Ihme, and Chambon also teaches wherein the sensor is a first sensor, the inking system further includes a second sensor to monitor an ink level in the nip area to determine an ink volume of ink present in the nip area, and, to control the ink source to provide the ink from the two tanks in the corrected relative amounts (Yano: a non-illustrated sensor of some sort monitors ink level of ink nip 2 to ensure a proper amount of ink necessary for salable printing is always maintained in nip 2 during operation of the printer, Fig. 1), the control system is further configured to: compute the corrected relative amounts based on the ink volume of the ink present in the nip area, and control the ink source to provide the ink from the two tanks in the corrected relative amounts so that, when the corrected relative amounts are mixed with the ink present in the nip area, a corrected ink mixture is obtained (Ihme: fill line 13 from tank 10 to ink head 8, Fig. 1; “After computing the deviation .DELTA.K of the actual value of the ink area from the setpoint of the chromaticity coordinate S, it is possible to decide on the corrective measures,” ¶ 0093; “Information regarding the .
Allowable Subject Matter
Claims 8-11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8
Regarding claim 16, the prior art of record does not teach or render obvious an inking system for a rotary printing unit and for adjustment of printing parameters, the rotary printing unit being configured to print on a printing support, having all of the recited structure and functionality, including wherein, to control the ink source to provide the ink from the two tanks in the corrected relative amounts, the control system is further configured to: open a gap between the inking cylinder and the etched cylinder, remove ink present in the nip area, close the gap, and control the ink source to provide the ink from the two tanks in the corrected relative amounts to obtain a corrected ink mixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
30 May 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853